ICJ_055_FisheriesJurisdiction_GBR_ISL_1974-07-25_JUD_01_ME_08_FR.txt. 126

OPINION DISSIDENTE DE M. GROS

J’estime que la prétention de l'Islande d’établir une zone de pêche
exclusive sur les eaux surjacentes du plateau continental est contraire aux
règles du droit international, mais le raisonnement qui me conduit à cette
opinion et l’analyse que je fais du différend lui-même sont différents du
contenu de l’arrêt, tant de la motivation que de la décision adoptées par
la Cour; un arrêt de la Cour est constitué par les motifs et le dispositif,
aucun de ces éléments n'étant séparable de l’autre pour la compréhension
de la portée de l'arrêt, et un dispositif elliptique ne prend son sens que
confronté aux motifs qui l’annoncent. Me pliant à la méthode adoptée par
la Cour je me suis prononcé par un vote négatif sur les questions par elle
retenues; il me faut exposer comment j’entendais la mission de la Cour
en la présente affaire, le sens de la question posée, la réponse à lui donner,
et ainsi les motifs à l’appui de mon opinion dissidente.

1. La première question qui se posait à la Cour dans cette phase du
fond de l'affaire était de déterminer quelle était sa mission. La Cour a
reconnu dans son arrêt du 2 février 1973 sur la compétence que léchange
de notes du 11 mars 1961 contenait dans son avant-dernier alinéa une
«clause compromissoire » qui attribuait compétence à la Cour pour juger
un différend éventuel concernant l'élargissement de la juridiction sur les
pécheries autour de l'Islande. L'examen de cet accord et de la négociation
qui conduisit à sa conclusion m’améne à une interprétation différente de
celle de l’arrêt quant à la définition des différends dont la Cour pouvait
être saisie.

2. Le pricipe de base de la juridiction de la Cour est l'acceptation de
cette juridiction par les Parties; qu'il s’agisse d’une clause compromis-
soire prévoyant la juridiction ou d'un compromis la règle est que linter-
prétation ne peut étendre la compétence reconnue. Il convient d’ajouter
dans le cas présent que, l'Islande ayant fait défaut et la Cour appliquant
l'article 53 du Statut, il est particulièrement nécessaire de s'assurer que la
Cour juge bien un différend défini comme justiciable par l'Islande et le
Royaume-Uni, non pas un autre différend construit au cours de l'examen
de l’affaire par la Cour. Une obligation de porter un différend au juge est
toujours réciproque et égale pour les Etats qui l’ont acceptée, d’où la
nécessité d’une vérification particulière ici, l'Islande n’ayant pas contribué
à la détermination exacte du différend. J'ai indiqué en une autre occasion
que je m'écartais de la conception pénalisatrice de la Cour dans son
interprétation de l'article 53 à l'égard de l’Etat qui fait défaut (Compétence
en matière de pêcheries, C.J. Recueil 1973, p. 307); la phase actuelle a
renforcé cette conviction.

127
127 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

3. L’échange de notes de 1961 ne semble pas laisser de place au doute
et je citerai le texte anglais qui fait foi:

«The Icelandic Government will continue to work for the imple-
mentation of the Althing Resolution of May 5, 1959, regarding the
extension of fisheries jurisdiction around Iceland, but shall give to
the United Kingdom Government six months’ notice of such exten-
sion and, in case of a dispute in relation to such extension, the matter
shall, at the request of either party, be referred to the International
Court of Justice. »

Il s’agit donc d’un différend éventuel concernant l’extension par le Gou-
vernement islandais de sa compétence sur les pêcheries autour de l'Islande
par rapport aux limites reconnues dans l’accord de 1961. La Cour, dans
son arrêt du 2 février 1973, a déclaré dans le dernier paragraphe explicatif
sur ce point:

«The compromissory clause enabled either of the parties to
submit to the Court any dispute between them relating to an extension
of Icelandic fisheries jurisdiction in the waters above its continental
shelf beyond the 12-mile limit. The present dispute is exactly of the
character anticipated in the compromissory clause of the Exchange
of Notes.» (C.L.J/. Recueil 1973, p. 21, par. 43; les italiques sont de
moi.)

Il est important de noter que la même formule reproduite en italiques
se retrouve aux paragraphes 11, 14, 15, 16, 17, 18, 19, 20, 21, 22, 27, 28,
40 et 41 de l'arrêt. Lorsqu'on invoque la formule du dispositif de l’arrêt
de 1973 pour dire que la Cour s'est déclarée compétente pour connaître
de la requête, sous-entendant que le contenu de cette requête lie [a Cour,
on méconnaît d’une part le lien inhérent entre le raisonnement de cet
arrêt de 1973 fondé uniquement sur la notion d’extension de la compé-
tence sur les pêcheries et la formule du dispositif, d'autre part la règle
selon laquelle c’est le traité de 1961 qui détermine l’objet du différend
justiciable, non pas la requête ni les conclusions d’une Partie. La Cour
doit juger l'étendue de sa compétence sans être liée par l'exposé qui lui
en est présenté.

J'ai reproduit le texte original de l'arrêt pour éviter toute ambiguïté de
la traduction et pour indiquer que je ne puis accepter l'argument qu’une
formule aussi précise: différend concernant [ou au sujet de, ou relatif à,
quelque traduction qu’on choisisse] un élargissement de la compétence
sur les pêcheries puisse être interprétée comme impliquant toute question
annexe dont l’une des Parties a pu avoir l'occasion de parler dans la
négociation préalable à l'accord de 1961, si l’autre Partie a refusé d'en
faire le sujet de accord lui-même. Il ne suffit pas d’avoir avancé une idée

128
128 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

ou même une proposition dans le cours d'une négociation pour qu’elles
survivent à leur rejet et à l'acceptation de ce rejet par l’auteur de ces
propositions; une autre vue des choses permettrait de créer artificielle-
ment des différends multiples par la seule introduction dans une négocia-
tion, pour le principe, de problèmes divers. Aucune négociation ne pour-
rait être utilement menée si l’amplification de ses résultats devenait ainsi
libre entre les mains du juge. On rendrait alors nécessaire la rédaction de
procès-verbaux d’accord sur le sens des articles les plus importants, puis,
la suspicion augmentant, sur tous les articles d’une convention.

Dans le cas présent, il est clair que l’accord de 1961 n’envisage comme
justiciable qu’une seule espèce de différend, l'élargissement de la compé-
tence de l'Islande en matière de pêcheries.

4. Si une confirmaiion de texte était nécessaire sur ce point il faudrait
rappeler que le seul passage où une considération de caractère plus
général est mentionnée est dans la réponse du Royaume-Uni à la note
islandaise du 11 mars 1961, au dernier paragraphe et sous la forme
suivante:

«J'ai l'honneur de confirmer qu’étant donné que la nation islan-
daise est exceptionnellement tributaire de ses pêcheries côtières pour
sa subsistance et son développement économique et sans préjudice
des droits du Royaume-Uni, conformément au droit international,
à l’égard des Etats tiers, les dispositions de la note de Votre Excel-
lence rencontrent l’agrément du Royaume-Uni et que le différend se
trouve donc réglé dans les conditions indiquées dans ladite note. »
(Requête, p. 25.)

Il n’y a rien à ajouter; c’est une opinion du Gouvernement du Royaume-
Uni non un terme de l’accord.

5. L’espèce de différend que les parties à l’accord de 1961 ont envisagé
et accepté de porter devant la Cour a été fixée sur un point de droit
spécialement déterminé, de façon restreinte et parce que des assurances
données également de façon spéciale et précise avaient été demandées
et obenues sur ce seul point. Si, comme je le crois, cette détermination du
différend justiciable n’a pas été appliquée dans le présent arrêt la Cour a
excédé les termes de sa compétence.

L'Islande, absente, a contesté dès Porgine toute compétence à la Cour
et l’arrêt du 2 février 1973 a rejeté cette contestation presque unanime-
ment en disant que le différend était précisément tel que le prévoyait
l'accord de 1961 (cf. par. 3 ci-dessus) et que cet accord était toujours en
vigueur et applicable. L’arrét sur le fond, par contre, s’écarte de la défini-
tion du différend a juger sur deux points:

a) en ne tranchant pas la question de droit précise envisagée dans la
clause compromissoire de 1961, c’est-à-dire la conformité avec le

129
129 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

droit international de l’extension à 50 milles de la compétence de
l'Islande sur les pêcheries;

b) en interprétant l'accord de 1961 sur l'étendue de la compétence de la
Cour d’une manière extensive par rapport au texte comme s’il avait dit:
tout différend portant sur toute question quelconque en rapport avec
une modification du régime des pêcheries fixé dans le présent accord.

Par une contradiction interne l'arrêt a en même temps décliné d'exercer
la compétence telle qu’elle est attribuée à la Cour par l'accord de 1961
et exercé une compétence que cet accord n’a pas établie. L’étude des
comptes rendus de la négociation qui aboutit à l’accord de 1961 montre
qu'il en est bien ainsi. '

6. Une première série d’entretiens eut lieu entre le let octobre et
le 4 décembre 1960, une seconde du 17 décembre au 20 décembre
1960 (documents déposés par le Royaume-Uni au Greffe de la Cour le
13 octobre 1972 1).

A la première réunion les vues du Gouvernement islandais ont été
exposées de façon fort nette comme une demande de juridiction exclusive
sur les pêcheries mais «conformément au droit international » et pour
le moment il s’agit de faire admettre par le Royaume-Uni la limite de
12 milles. Ces conversations montrent aussi que le Gouvernement islandais
parle déjà d'établir une ceinture plus ou moins continue d’eaux réservées
autour de l'Islande, peut-être de 12 autres milles dont les navires britan-
niques seraient exclus pour la navigation comme pour la pêche et c’est
alors qu’apparait l’idée britannique de la garantie nécessaire contre une
nouvelle extension de la zone de pêche, au cas où 12 milles seraient admis
dans la négociation en cours.

Délégation du Royaume-Uni:

«Au surplus, il faudrait que tout accord auquel nous parvien-
drions contienne une disposition garantissant qu'après la période
transitoire le Gouvernement islandais ne cherchera pas à exclure
nos navires des eaux, d'aucune partie des eaux situées au-delà de la
limite des 12 milles, à moins, bien entendu, qu’un changement de la
règle générale de droit international ne soit décidé sous les auspices
des Nations Unies. Votre gouvernement serait-il prêt à nous donner
une telle garantie dans un accord?» {Compte rendu, p. 14.)

Cette demande de garantie est dès lors sans cesse reprise (cf. compte
rendu, p. 17, par. 8, et par. 14: «une assurance qu’il n’y aura pas de
nouvelles extensions jusqu’au plateau continental») et la première for-
mulation d’une garantie est apportée par le Gouvernement islandais en
ces termes:

 

 

1 Je note que le Gouvernement islandais, informé du dépôt de ces comptes rendus
et de la possibilité de les consulter au Greffe de la Cour n’a pas fait usage de cette
offre. Les comptes rendus préparés par la délégation du Royaume-Uni à ces négocia-
tions ont été utilisés largement par le Royaume-Uni dans les écritures et par la Cour
dans l'arrêt du 2 février 1973. Aucun document analogue émanant de l'Islande n’a pu
être connu de la Cour.

130
130 COMPETENCE PECHERIES (OP. DISS. GROS)

«Le Gouvernement islandais se réserve le droit d’étendre sa
compétence en matiére de pécheries dans les eaux islandaises con-
formément au droit international. Cette extension serait néanmoins
fondée soit sur un accord (bilatéral ou miltilatéral), soit sur des
décisions du Gouvernement islandais qui seraient soumises à un
arbitrage à la demande des parties intéressées.» (Compte rendu,
p. 20.)

(Cf. aussi page 27 où le lien entre le contenu de l’accord projeté et la
«garantie» est formellement reconnu, et le contenu de laccord n’est que
l'aménagement de la compétence de l'Islande dans une zone de pêche de
12 milles; de même, le délégué islandais ne parle de l’«assurance » que
contre un élargissement éventuel de la compétence après l’accord, jamais
pour autre chose, cf. page 31.)

7. L'élément de fond sur lequel porte la garantie envisagée était donc
bien l’extension du droit de pêche revendiqué par l’Islande dans les eaux
au-delà de 12 milles conformément à ce que serait, au moment choisi,
l'état du droit international; les méthodes envisagées par l'Islande étaient
la négociation, bilatérale ou multilatérale, ou une décision unilatérale du
Gouvernement islandais qui pourrait être soumise à l'arbitrage. Il
n'apparaît à aucun moment dans la suite des entretiens sur ce point de la
garantie qu’ait été modifiée cette position de l’Islande quant au contenu
de l'engagement qu’elle envisageait de prendre, et la formule présentée par
la délégation islandaise et reproduite au paragraphe 6 ci-dessus a été
affinée dans sa rédaction jusqu’à devenir l’avant-dernier paragraphe de
l'échange de notes de 1961 (texte ci-dessus, par. 3). La position du
Royaume-Uni a été de reconnaître immédiatement qu’une extension
éventuelle des limites de pêche effectuée selon le droit international serait
opposable au Royaume-Uni; par contre il faudrait un accord et non pas
une décision unilatérale, même avec possibilité d'arbitrage. La contre-
proposition britannique était donc:

«Le Gouvernement islandais ne prendra aucune mesure pour
exclure les navires immatriculés dans le territoire du Royaume-Uni
de la pêche dans toute zone située au-delà de la limite des 12 milles,
si ce n’est conformément aux termes d’un accord ultérieur entre le
Royaume-Uni et l’Islande, ou d’une convention multilatérale ulté-
rieure qui consacrerait une règle de droit généralement acceptée au
sujet des limites de pêche. » (Compte rendu, p. 33.)

8. La réponse immédiate du délégué islandais après examen de ce texte
fut que le Gouvernement islandais devait avoir «les mains libres» pour
une extension ultérieure lorsqu'elle serait possible, notamment, disait-il,
en application du droit coutumier qui évolue plus facilement que le droit
conventionnel ainsi que les deux conférences de Genève l’ont montré
(eod. loc., p. 33, dernier paragraphe). Et le point est repris par un délégué

131
131 COMPETENCE PÊCHERIES (OP DISS. GROS)

britannique qui dit qu’une extension unilatérale ne pourrait être acceptée,
même fondée sur la coutume; la Partie islandaise confirme alors l’opposi-
tion de vues en disant qu’«une extension ultérieure au-delà de 12 milies
ne se ferait que sur la base d’un changement du droit international ou du
droit coutumier » (eod. loc., p. 34, par. 2).

9. A la séance suivante le point débattu est ainsi précisé par la déléga-
tion du Royaume-Uni:

«La délégation du Royaume-Uni n’ignore pas que M. Andersen
souhaite que le projet prévoie la possibilité d’une extension future
de la zone de pêche islandaise en conformité d’une nouvelle règle de
droit coutumier, indépendamment de toute convention internationale.
Mais comment établir l’existence d’une telle règle de droit coutu-
mier? Là est la difficulté. De l’avis du Royaume-Uni, il ne suffirait
pas qu’une telle règle traduise la pratique d’un certain nombre
d'Etats, il faudrait aussi qu’elle soit généralement acceptée, en
d’autres termes qu'elle soit établie par consentement général et
reconnue comme telle par la Cour internationale de Justice.»
(Compte rendu, p. 38.)

Et le même jour la délégation du Royaume-Uni remettait à l’autre
Partie le projet suivant:

« Assurances données par le Gouvernement islandais qu'il n’étendra pas
les limites de pêche au-delà des 12 milles

Le Gouvernement islandais ne prendra aucune mesure pour ex-
clure les navires immatriculés au Royaume-Uni de la pêche dans
toute zone située au-delà de la limite des 12 milles, si ce n’est confor-
mément aux termes d’un accord international ultérieur consacrant
une règle de droit généralement acceptée au sujet des limites de
pêche, ou à une règle de droit international établie par consentement
général et reconnue comme telle par la Cour internationale de
Justice, autorisant un tel élargissement de la compétence en matière
de pêcheries. » (Compte rendu, p. 40.)

10. I] ne peut donc y avoir de doute sur la concrétisation du point de
droit en litige entre les deux Etats; l'Islande se propose de prendre une
décision unilatérale, fondée sur le droit international, conventionnel ou
coutumier, selon sa propre appréciation de l’état du droit au moment
d’une extension nouvelle des limites de pêche, le Royaume-Uni demande
que l’existence de la règle permettant l'extension puisse être décidée par
la Cour (cf. un projet ultérieur des assurances citées au paragraphe 9
précédent: «Tout différend sur la question de savoir si une telle règle
existe pourra être porté devant la Cour internationale de Justice à la
demande de l’une ou l’autre Partie.» (Compte rendu, annexe 2, par. 6,
p. 40)). D'après la délégation du Royaume-Uni la garantie doit couvrir
trois points essentiels:

«1) Le Gouvernement islandais ne demandera pas à repousser les
132
132 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

limites de pêche au-delà de 12 milles, si ce n’est conformément à une
règle de droit international clairement établie a) du fait de son
insertion dans un accord international ou b) généralement acceptée
comme règle de droit international coutumier.

2) Tout différend sur le point de savoir si une règle de droit inter-
national s’est ainsi établie sera soumis à la Cour internationale de
Justice et, dans l’attente de la décision de la Cour, toute mesure prise
pour donner effet à une telle règle ne s’appliquera pas aux navires
britanniques.

3) Les assurances sur ce point formeront une partie essentielle de
l'accord.

Si ces trois points peuvent être acceptés, le Gouvernement de Sa
Majesté fera tout son possible pour assister le Gouvernement
islandais quant à la forme et à la présentation de ces assurances. En
particulier, s’il est important de se référer à la résolution de l’Althing
du 5 mai 1959, il ne verra pas d’objection à ce qu’il en soit fait
mention. » (Compte rendu, p. 42, les italiques dans l’alinéa 2 sont de
moi.)

Je note la mention de la résolution du 5 mai 1959 contre laquelle le
Royaume-Uni ne fait pas d’objection mais qui est laissée entièrement à la
responsabilité de l’Islande et n’est pas incorporée dans l’accord pour
devenir l’un des termes de cet accord. La loi islandaise demeure ce qu’elle
était sans que le Royaume-Uni puisse l’invoquer, si elle n’était pas obser-
vée par l’Islande, comme base d’une réclamation internationale fondée
sur l’idée qu’une extension de la juridiction islandaise ne serait licite que
si elle se faisait sur la base et dans l’esprit de la loi de 1948.

Le délégué islandais répond au texte britannique que si le texte de
garantie de Londres n’est pas acceptable pour son gouvernement

«il ne semble pas y avoir de véritables différences d’opinion entre
les deux parties. Le Gouvernement islandais doit déclarer que son
but est le plateau continental. Il est cependant prêt à déclarer que
son intention est de fonder son action sur les règles du droit inter-
national et aussi son acceptation de la soumission de tout différend
à la Cour internationale de Justice.» (Compte rendu, p. 42 et 43,
par. 7.)

Il s’agit bien de différend sur une action future de PIslande, annoncée .
sans ambages, tendant à la compétence exclusive sur les eaux du plateau
continental, et de faire juger une telle action selon le droit international,
rien de plus mais c’est ce que demande la Partie britannique. Le 2 décem-
bre 1960 le délégué islandais indique que la plus grande difficulté dans ce
problème de la garantie est de répondre à la demande britannique
qu'aucune mesure d’extension nouvelle ne soit mise en application pen-
dant que la Cour est saisie d’un différend sur cette mesure (compte rendu,
p. 44, par. 5 in fine).

133
133 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

11. La dernière réunion de la première série d'entretiens confirme
que l'essentiel de la garantie sera qu’«il appartiendra à la Cour interna-
tionale de Justice de décider si [tout acte étendant la juridiction islandaise]
est en fait conforme au droit international » (compte rendu, p. 46, par. 3).

C’est alors qu’apparait la proposition britannique d’un préavis de six
mois avant toute extension, permettant de saisir la Cour avant que la
mesure soit appliquée (compte rendu, p. 46, par. 6) et l'élaboration de
l’avant-dernier paragraphe de l'échange de notes de 1961 se poursuit dès
lors plus facilement. La délégation du Royaume-Uni propose trois
projets de texte et chacun contient d’une manière ou d’une autre l’idée de
base que les différends éventuels porteront sur le point de savoir s’il existe
une règle de droit international qui permette une extension de la compé-
tence islandaise sur les pêcheries (compte rendu, p. 48 et p. 49, par. 5).
Une annexe A, page 50, donne la derniére version du texte concrétisant
les vues britanniques sur la garantie devant résulter de la saisine de la
Cour pour assurer la conformité avec le droit international d’une nouvelle
extension de compétence de l’Islande.

12. Cet examen détaillé des négociations est nécessaire pour lever tout
doute sur le contenu de l’engagement juridictionnel pris par l'Islande et
le Royaume-Uni en mars 1961. Il n’a jamais été question de «garantir »
le Royaume-Uni contre autre chose que des mesures islandaises éven-
tuelles d'extension de la compétence sur les pêcheries déjà connues de la
partie britannique et devant porter sur les eaux du plateau continental
par un recours juridictionnel limité à la question de la conformité de
telles mesures avec le droit international. Tous les projets discutés sont
formels sur ce point jusqu’au texte final de l’échange de notes de mars
1961 où la conformité des mesures avec le droit international disparaît.
L'examen des comptes rendus à propos de la disparition de ces termes en
donne l’explication. Le Royaume-Uni a obtenu ce qu'il a toujours
demandé mais, pour épargner les susceptibilités islandaises, a accepté une
formule moins explicite que les projets discutés: c’est ce que rapporte
expressis verbis le compte rendu du 5 décembre 1960 au paragraphe 1,
page 48.

On voit combien il serait peu conforme à la vérité historique de déduire
de cette concession purement formelle du Gouvernement britannique la
transformation et l’extension du système de garantie juridictionnelle que
ce gouvernement n'avait cessé de réclamer comme condition sine qua non
de tout accord avec l'Islande. Le Royaume-Uni voulait une garantie
d’examen par la Cour, selon le droit international, de toute mesure ulté-
rieure étendant la compétence de l’Islande telle qu'elle allait être reconnue
dans l’accord envisagé; il a obtenu cette garantie telle qu’elle avait été
négociée, et acceptée finalement par l’Islande sous réserve d’une présen-
tation sans éclat.

134
134 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

13. La deuxième série d’entretiens, entre le 17 et le 20 décembre 1960,
confirme la recherche par le Royaume-Uni d’un accord «sans faille » sur
la garantie que l'Islande «n’étendrait pas ses limites de pêche au-delà
de 12 milles ... autrement qu’avec l'accord de la Cour internationale
de Justice » (compte rendu du 17 décembre, p. 3, par. 15; de nouveau le
18 décembre, p. 4, par. 3, dans les mêmes termes exactement). En plus le
délégué islandais indique que cette forme de garantie acceptée en principe
par l'Islande «aurait cet avantage additionnel, du point de vue britan-
nique, d'inclure un engagement du Gouvernement islandais de ne pas
modifier les lignes de base existantes autrement qu’avec l’accord de la
Cour internationale ». Ce qui confirme, s’il en était encore besoin, que le
différend envisagé est l'examen selon le droit international de l’extension
des limites, rien d’autre. C’était s’inspirer d’ailieurs de l’arrêt de la Cour
sur les Pécheries en 1951 où il fut déclaré: «que la méthode employée pour
la délimitation de la zone de pêche ... n’est pas contraire au droit inter-
national» (C.Z.J. Recueil 1951, p. 143). Pour être complet il faut signaler
les termes identiques employés le 19 décembre 1960 par le ministre des
Affaires étrangères d'Islande:

«une garantie contre une nouvelle extension en échange de la recon-
naissance par le Gouvernement de Sa Majesté de la juridiction de
pêche de l’Islande de 12 milles » (compte rendu, p. 5, par. 1).

14. L'arrêt dans son paragraphe 32 invoque aussi les tentatives de
négociation d’un accord provisoire en 1972, qui n’aboutirent pas, pour
appuyer la thèse que l’Islande a accepté de négocier sur la base d’un droit
préférentiel. En 1972 l'Islande n’a entamé de négociations avec plusieurs
Etats que pour fixer des délais très brefs d’accommodement à son règie-
ment de juridiction exclusive jusqu’à 50 milles dont, à aucun moment, elle
n’envisage le retrait ou la modification (cf. par. 25 ci-après) et, en ce qui
concerne le Royaume-Uni, le genre de discussion qui eut lieu est éclairé
par la note du Gouvernement islandais du 11 août 1972 (mémoire
Royaume-Uni, annexe 10), celle même où l’on prétend trouver une de-
mande de discussion sur des droits préférentiels de la part de l'Islande,
car elle se termine par ces mots: «c) l'accord viendrait à expiration le
ler juin 1974». Cette note du |! août 1972 est postérieure à l'audience de
la Cour tenue en l’absence de l'Islande le ler août 1972, sur la demande
de mesures conservatoires, et antérieure à l’ordonnance du 17 août 1972
que l'Islande n’a pas acceptée; le texte et le contexte ne laissent donc
aucune place au doute: on envisage un accord pour moins de deux ans et
le Gouvernement islandais indique qu’il entend «avoir pleinement le
droit d'appliquer le règlement [du 14 juillet 1972] ... à l’intérieur de la
limite de 50 milles ».

La négociation sans résultat de 1972 est dénuée de toute pertinence pour
la délimitation de l’objet du différend; elle tendait du côté islandais à
conclure un accord amenant à l'extinction des droits du Royaume-Uni
en 1974 en organisant jusque-là un régime transitoire, le règlement du

135
135 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

14 juillet étant maintenu et cela en application de la résolution de l’Althing
du 15 février 1972 qui ne vise que des accords provisoires. Confirmation
est donnée par un mémorandum islandais du 19 janvier 1973 (mémoire,
annexe 13) proposant encore un accord provisoire jusqu’au ler septembre
1974, donc pour dix-huit mois seulement. Enfin le fait que l’accord
finalement conclu le 13 novembre 1973 réserve entièrement la position
juridique de chacun ne peut pas être négligé, et pour l'Islande cette posi-
tion n’est pas une réclamation de droits préférentiels mais d’une juri-
diction exclusive allant jusqu’à 50 milles. Que le Royaume-Uni ait une
conception différente des droits de l'Islande n’est pas un élément d’inter-
prétation de la position de cet Etat.

15. La négociation du texte qui établit la compétence de la Cour en
la présente affaire explique la clause laconique de l’avant-dernier para-
graphe de l'accord de 1961, s’il en était besoin puisque le texte est clair.
Lorsque l'Islande s’est engagée en 1961 elle l’a fait dans un cadre fimité.
La Cour devait répondre à la seule question qui pouvait lui être soumise;
ne l’ayant pas fait, elle n’a pas exercé la compétence conférée par l'accord.
Jai indiqué pour ma part que je considérais l'extension de 12 à 50 milles
comme contraire au droit international général et, de ce fait, inopposable
à tout Etat qui pécherait dans les eaux adjacentes à la limite de 12 milles
autour de l'Islande. La Cour a dit dans son arrêt sur le Plateau continental
de la mer du Nord: «l'Etat [riverain] n’a aucune juridiction sur les eaux
surjacentes » (C./.J. Recueil 1969, p. 37, par. 59). La prétention explicite
de l'Islande porte sur ces eaux. Quant à la licéité d’une emprise sur des
espaces maritimes que tous les Etats qui pêchent dans ces parages esti-
maient, sans exception, à la date du 1°* septembre 1972, faire partie de
la haute mer, elle n’est pas soutenable; les articles 1 et 2 de la Convention
sur la haute mer et l’article 24 de la Convention sur la mer territoriale
sont des dispositions en vigueur et l'argument invoqué pour les écarter
n'ayant été que leur caractère démodé aucune réponse n’est requise, la
réunion d’une troisième Conférence de codification en juillet 1974 mon-
trant à l’évidence qu’il faut des procédures et un accord pour remplacer

‘des textes de codification. Tant que des textes différents n’ont pas été
régulièrement adoptés, le droit de la mer est inscrit dans les textes en
vigueur.

On dit aussi qu’une revendication au-delà de 12 milles n’est pas illicite
de plein droit parce qu’il y a beaucoup de revendications de ce genre;
mais en reconnaissant que ces revendications ne sont pas non plus licites
de plein droit on admet qu’il faut l'acceptation d’autrui pour les rendre op-
posables. Que serait une revendication contestée par tous les Etats concer-
nés par une situation juridique donnée, sinon illicite; or tous les Etats
qui péchent dans les parages de l'Islande en cause sont opposés à l'exten-
sion, où est la raison pour ne pas fe constater et en tirer la conséquence ?

Il n’y a pas d’échappée; si les Etats qui s'opposent à l'extension ne
peuvent se fonder sur une règle de droit international, leur opposition
est sans effet et il faut le dire, mais s'ils peuvent se fonder sur une telle
règle il faut aussi ne pas hésiter à le dire. C’est la somme et la constance

136
136 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

des oppositions qui aurait dû obliger la Cour à un prononcé de caractère
général dans la présente affaire.

C'était d’ailleurs le but de la première conclusion du Royaume-Uni à
laquelle l’arrêt ne donne pas réponse; or l’agent avait été amené par une
question à répondre à l’audience qu’il était entendu et évident «que les
conclusions b) et c) sont fondées sur le droit international général et,
bien sûr, ne concernent pas uniquement les effets de l’échange de notes ».
La Cour en a décidé tout autrement. Le refus de juger la conformité de
l'extension à 50 milles en fonction du droit international général a amené
la Cour à faire de l’accord de 1961 le seul motif de l’inopposabilité de
cette extension au Royaume-Uni en construisant cet accord comme une
reconnaissance par l'Islande d’une compétence de la Cour pour tout
différend relatif à une mesure quelconque en rapport avec la pêche.

16. Au-delà des événements de 1961 il faut ajouter que l’analyse de la
position de l’Islande sur le problème de ses pêcheries depuis plus d’un
quart de siècle conduit à la conclusion que cet Etat a sans relâche soutenu
et obtenu la reconnaissance d’une thèse selon laquelle les revendications
portant sur l’étendue de la zone de pêche étaient entièrement séparées des
problèmes de conservation. Ainsi dans la Convention sur les pêcheries de
l'Atlantique du nord-ouest, du 8 février 1949 (art. I, par. 2), puis dans la
Convention sur les pêcheries de l'Atlantique du nord-est, du 24 janvier
1959 (art. 2), l'Islande devait être parmi les parties l’une de celles qui
attachaient le pius d’intérêt à la réserve formelle que ces conventions
ne portaient aucune atteinte aux droits, revendications ou points de vue
de tout Etat contractant concernant l'étendue de la compétence en matière
de pêcheries.

La constante de la politique islandaise me paraît être de distinguer les
limites d’une zone de pêche exclusive et la revendication de droits préfé-
rentiels au-delà de cette zone. Les deux problèmes sont clairement diffé-
rents; en affirmant par son règlement du 14 juillet 1972 une juridiction
exclusive de pêche jusqu’à 50 milles l'Islande se plaçait sur le terrain de
ses revendications sur l'étendue de sa zone de pêche exclusive, comme les
deux parties à l'accord de 1961 l’avaient prévu; c’est le point de droit
que la Cour devait trancher.

17. Le sous-paragraphe 3 du dispositif de l’arrêt décide qu’il y a obliga-
tion de négocier entre l'Islande et le Royaume-Uni «pour aboutir à la
solution équitable de leurs divergences concernant leurs droits de pêche
respectifs...» et le sous-paragraphe 4 indique diverses considérations
comme directives pour cette négociation. Je tiens que la mission de la Cour
ne lui permet pas de rendre une décision avec force obligatoire sur ces deux
points et que, ce faisant, la Cour a dépassé les limites de sa compétence.

137
137 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

18. Le sous-paragraphe 3 parle des divergences concernant les droits
de pêche «respectifs» des deux Etats. Certes, il y a divergences puis-
que l'Islande prétend exclure définitivement le Royaume-Uni jusqu’à
50 milles mais la prétention est erga omnes et il est quelque peu irréel de
traiter comme un problème bilatéral, susceptible d’une solution bilaté-
rale, les effets du règlement islandais du 14 juillet 1972 portant juridiction
exclusive sur les eaux surjacentes du plateau continental, après avoir
décliné de répondre à la question posée sur le caractère illicite en droit
international d’une telle réglementation. Bien qu'il y ait dans le sous-para-
graphe 4 des précautions de forme quant à la situation des autres Etats,
la Cour a estimé possible d’isoler en quelque sorte la divergence bilatérale
et de la régler par l'arrêt. C’est le premier point que je dois traiter avant
d'examiner le fond des sous-paragraphes 3 et 4 du dispositif de l'arrêt.

19. L'origine de ces sous-paragraphes 3 et 4 du dispositif se trouve dans
la dernière partie des conclusions du Royaume-Uni (conclusion finale d))
qui a donné au différend une portée plus large que la seule question de
licéité de l'extension unilatérale de la compétence et sur la base de cette
conclusion les problèmes de conservation ont été largement plaidés.
Mais les limites d’un arrêt ne sont pas fixées par une partie dans sa
requéte ni dans ses conclusions finales ni à fortiori dans son argumenta-
tion, lorsqu'il s’agit d’une compétence spécialement prévue par un traité
pour saisir la Cour d’une question de droit précise. Particulièrement en
Pabsence de l’autre Partie la Cour ne peut à la fois décliner de répondre
à la demande commune de jugement déclaratoire incontestablement
faite dans l'accord de 1961 et décider les conditions d’une négociation de
conservation sur laquelle, personne d'autre que le demandeur ne lui a
demandé un avis, car il faut rappeler que, d'après l’Islande, onze Etats
pêchent de façon régulière dans les eaux islandaises (cf. Juridiction sur les
pêcheries en Islande, Reykjavik, février 1972, tableau I, p. 7). Le conseil du
Royaume-Uni de son côté, répondant à une question le 29 mars 1974, a
déclaré que, dans les écritures du Royaume-Uni, n'étaient considérés
comme intéressés, affectés et concernés par la question des pêcheries
autour de l'Islande que les Etats qui y péchaient dans le passé, c’est-à-dire
outre le Royaume-Uni et l'Islande, l’Allemagne fédérale, les Féroé, la
Belgique et la Norvège. Des questions se posaient donc aussi sur les
caractères de l'intérêt dans les pêcheries de la région géographique en
cause, questions que l'arrêt n’envisage ni ne résout.

20. Depuis longtemps déjà on a signalé les difficultés qu'entraîne la
rédaction de certaines conclusions à la fois comme un rappel de l’argu-
mentation à l’appui de la demande, et comme la définition finale de ce
qu'il est demandé à la Cour de dire et juger (cf. «Quelques mots sur les
«conclusions » en procédure internationale », M. J. Basdevant, Mélanges
Tomaso Perassi, p. 175). L'affaire actuelle en présente un nouvel exemple.
La Cour qui est seule juge de sa compétence doit donc trier dans des

138
138 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

conclusions ce qui est exposé d’arguments et ce qui est l'exposé précis de
la demande; la demande ne peut outrepasser l’objet de la compétence
attribuée à la Cour et cette compétence était limitée à une décision décla-
ratoire sur la conformité avec le droit international positif de l’extension
unilatérale de la compétence de l'Islande de 12 à 50 milles, le 1er sep-
tembre 1972, date de la mise en vigueur du règlement islandais.

21. La lecture de la deuxième conclusion de la requête du Royaume-
Uni montre que sa deuxième partie était ainsi rédigée qu’il ne pouvait
s’agir d’une demande mais seulement d’une argumentation à l’appui de
la première partie de cette même conclusion qui demandait à la Cour de
dire qu’on ne peut régler des questions de conservation par une extension
unilatérale de limites à 50 milles comme une sorte de conséquence de la
déclaration sollicitée sur la non-conformité de la réglementation islan-
daise avec le droit international général dans la première conclusion du
Royaume-Uni. Puis venait ce passage:

«que ces questions [de conservation] peuvent être réglées entre
l'Istande et le Royaume-Uni par des arrangements conclus entre
ces deux pays, avec ou sans la participation des autres pays intéressés,
et soit sous forme d’arrangements réalisés conformément à la con-
vention du 24 janvier 1959 sur les pêcheries de l’Atlantique du nord-
est soit sous forme d’arrangements organisant leur collaboration
conformément à la résolution du 26 avril 1958 sur les situations
spéciales touchant les pêcheries côtières so/t encore sous forme d’arran-
gements qui seraient convenus entre eux et qui donneraient effet aux
droits et intérêts constants des deux pays dans les pêcheries des eaux
en question » (requête, par. 21; les italiques sont de moi).

Une nouvelle version de cette conclusion fut donnée dans le mémoire
sur le fond (reproduite au paragraphe 11 de l'arrêt) où apparaît l’obliga-
tion de négocier en termes formels, qui sera maintenue comme conclusion
finale. La Cour eut épuisé sa compétence en disant, en réponse à la pre-
mière partie de la conclusion, que les problèmes de conservation ne peu-
vent être réglés par une extension unilatérale des limites à 50 milles et la
revendication d’une compétence exclusive de l'Islande dans cette zone.

Comment une question de droit aussi générale que la conservation,
mettant en cause au moins onze Etats qui pêchent, peut-elle être judiciaire-
ment réglée «entre l'Islande et le Royaume-Uni ... avec ou sans la parti-
cipation des autres pays intéressés »? S’il était possible en 1961 à l'Islande
et au Royaume-Uni de se mettre d'accord sur une garantie contre une
nouvelle extension de juridiction dont l'effet serait suspendu entre ces
deux Etats par un recours à la Cour, il n'est pas raisonnable d’imaginer
qu'un statut de conservation des ressources halieutiques intéressant onze
Etats puisse être élaboré par deux. L'importance des intérêts du Royaume-
Uni dans les pêcheries autour de l'Islande est reconnue. Mais la question
posée à la Cour mest pas de répartir équitablement les ressources de ces
pêcheries, proposition analogue à celle que la Cour a rejetée dans son

139
139 COMPETENCE PÊCHERIES (OP. DISS. GROS)

arrêt sur la délimitation du Plateau continental de la mer du Nord (C.1.J.
Recueil 1969, p. 13, par. 2, p. 21 à 23, par. 18 à 20), arrêt où je reprendrai
la formule qu’il n’y a, en la présente affaire, rien d’«indivis à partager »
entre le Royaume-Uni et l’fslande. L’idée des droits de pêche «respectifs»
ne correspond pas à une description exacte de la situation de fait et de
droit. Le statut juridique des pêcheries entre 12 et 50 milles de l’fslande
ne peut être qu'un statut objectif, tenant compte des intérêts de tous Etats
qui pêchent dans ces parages. Les problèmes de «droit de pêche» dans les
eaux autour de l'Islande ont d’ailleurs été étudiés depuis longtemps avec
les Etats intéressés et l’Islande a reconnu la nécessité de les résoudre avec
eux, comme le Royaume-Uni, d’ailleurs.

22. Le 22 juillet 1972 — en pleine crise sur la question des pêcheries
autour de l’Islande, une semaine après la parution du règlement islandais
du 14 juillet 1972 qui est l’acte attaqué dans la requête du Royaume-Uni
— était signé à Bruxelles un accord entre la Communauté économique
européenne et l'Islande «pour consolider et étendre les relations écono-
miques mutuelles ». L’article premier décide qu’il s’agit de «favoriser dans
la Communauté et en Islande l'essor de l’activité économique, l’amélio-
ration des conditions de vie et des conditions d'emploi». L’accord
s’applique aux produits de la pêche (art. 2) et un protocole n° 6 concerne
spécialement ces produits; l’article 2 de ce protocole décide:

«La Communauté se réserve de ne pas appliquer le présent
protocole dans le cas ou une solution satisfaisante pour les Etats
membres de la Communauté et l'Islande n'aurait pas été apportée aux
difficultés économiques résultant des mesures adoptées par l'Islande
en matière de droit de pêche. » (Les italiques sont de moi.)

Par application de cet article du protocole n° 6, et sur la demande ou
avec l'approbation d'Etats membres de la Communauté (parmi lesquels
le Royaume-Uni et la République fédérale d'Allemagne), bien que l’ac-
cord avec l'Islande soit entré en vigueur dès le 1er avril 1973, le protocole
sur les produits de la pêche de l’Islande a été reporté déjà cinq fois, la
dernière fois le let avril 1974. Empécher l’Islande de bénéficier du traite-
ment douanier qui lui est accordé dans un traité parce qu'il y a un diffé-
rend non réglé sur le «droit de pêche » c’est, pour le moins, se déclarer
concerné ou affecté par ce différend. La Communauté économique euro-
péenne a donc déclaré cinq fois son intérêt direct au règlement du droit de
pêche autour de I’Islande et cela en refusant d’accorder à l'Islande
lapplication du traitement douanier prévu à l’accord du 22 juillet 1972.
Cet accord est d’ailleurs mentionné dans le Livre blanc du Royaume-Uni
sur le différend de pêche, de juin 1973 (Cmnd. 5341), au paragraphe 22,
immédiatement après un paragraphe sur la coopération anglo-allemande,
où on lit:

140
140 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

« Il appartiendra à la Communauté de déclarer quand une solution
satisfaisante du différend de pêche a été obtenue et, en conséquence,
de décider du moment de l'entrée en application des termes du
Protocole. »

23. L'intérêt commun manifesté par les Etats membres de la Commu-
nauté économique européenne comme les termes de l’article 2, para-
graphe 1, du protocole n° 6 cité ci-dessus montrent que ces Etats ne sont
pas indifférents à l'élaboration d’un statut des pêcheries d’Islande. De son
côté l'Islande, en acceptant l’accord et le protocole n° 6, a reconnu l’in-
térêt de la Communauté économique européenne au règlement de la
question du droit de pêche. Ainsi, l'exposé des motifs de la première
proposition de report de l’application du protocole n° 6, le 20 mars 1973,
présentée par la Commission au Conseil indique que « V’Islande a intro-
duit des mesures en matière de droits de pêche qui présentent des difficul-
tés économiques pour les Etats membres de la Communauté ». I} faut
rapprocher de cette situation de l'Islande vis-à-vis de la CEE celle de la
Norvège dans son accord du 14 mai 1973 avec la CEE, entré en vigueur le
ler juillet 1973, où les concessions accordées par la CEE ne valent que
dans le cas où la Norvège respecterait « les conditions équitables de
concurrence »; la Commission a donné, le 16 avril 1973, jour du paraphe
de cet accord, l'indication que toutes les réductions de droits de douane
accordées sur centains produits de la pêche originaires de Norvège étaient
faites sous réserve du respect des conditions actuelles de concurrence
générale dans le secteur de la pêche, ce qui vise l'hypothèse d’une exten-
sion unilatérale de la limite de la zone de pêche.

On sait que les Etats membres de la Communauté européenne consti-
tuent une majorité à la Commission internationale pour les pêcheries de
l'Atlantique Nord-Est; au surplus, la Communauté prend part aux tra-
vaux avec un observateur, comme dans la Commission pour les pêcheries
de l'Atlantique Nord-Ouest. Les quotas de capture à partager entre les
Etats participants pourraient, selon une proposition de la Commission au
Conseil, être négociés et gérés de manière communautaire.

24. Il semble qu’un accord où l'Islande accepte formellement qu’un
chapitre de traité dont l'importance économique est certaine pour elle
soit suspendu tant que le problème des difficultés économiques résultant
de ses mesures en matière de droit de pêche n’est pas résolu constitue une
reconnaissance par l'Islande et par la CEE d’une obligation de négocier.
La négociation a pour objet les conséquences économiques de la préten-
tion de juridiction exclusive de l’Islande et le cadre de la négociation n’est
plus directement le droit de pêche mais on a vu pour la Norvège ce qu’en-
tendait la CEE dans une situation analogue et on ne doit pas exagérer la
nuance. Le droit de pêche est nécessairement affecté par toute décision sur
les conséquences économiques, quels que soient le règlement des consé-
quences économiques et la méthode choisie, mais le débat est élargi aux
relations économiques générales entre tous les pays concernés. Alors que
la Cour n’a cherché à définir dans le sous-paragraphe 4 du dispositif de

141
141 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

l'arrêt que l’aspect conservation du droit de pêche sous forme de directives
adressées au Royaume-Uni et à l'Islande, c’est le tableau exact des diffé-
rents aspects du problème de la pêche autour de l'Islande que donnent les
travaux de la Communauté. Un exemple encore: un mémorandum danois
sur la pêche remis au Conseil le 20 mars 1973 recommande après étude du
problème de régions qui dépendent quasi exclusivement de la pêche
(Groenland, Féroé) des mesures particulières d'ordre à la fois structurel
et régional.

La Cour pronongant dans l’arrêt qu’il y a une obligation bilatérale
de négocier sur des droits «respectifs » de caractère bilatéral alors que
l'Islande a accepté une obligation de négocier multilatérale selon des
bases beaucoup plus larges auprès d'institutions et d'organismes inter-
nationaux qui ne relèvent pas de la juridiction de la Cour a, de ce fait,
élaboré une obligation qui est dépourvue de portée utile.

25. La nécessité de traiter le problème des pêcheries autour de l’Is-
lande de manière complète et avec les Etats particulièrement intéressés est
également marquée par le fait que certains Etats ont, comme le Royaume-
Uni le fit le 13 novembre 1973, conclu des accords de caractère provi-
soire avec l'Islande pour aménager les difficultés que leur causait l’appli-
cation du règlement islandais du 14 juillet 1972. La première négociation
fut menée avec le gouvernement local des Féroé et permit aux pêcheurs de
ces îles de pêcher dans la limite des 50 milles (accords de Reykjavik des
15-16 août sur la pêche à la palangre et à la ligne à la main et du 19 sep-
tembre 1972 sur la pêche au chalut). Une note verbale du Danemark
du 23 août 1972 déclare que «les questions concernant la pêche dans
l'Atlantique Nord doivent … être réglées dans un cadre international » et
exprime l’espoir que les négociations «avec les Parties dont les intérêts
sont mis en cause par les nouvelles dispositions islandaises puissent être
reprises aussi vite que possible» (cité dans la Revue générale de droit
international public, 1974, p. 343 et suiv.).

La Belgique a conclu un accord avec l'Islande le 7 septembre 1972
qui a été renouvelé en mars 1974 pour dix-huit mois; l’article 1 réserve la
position des parties sur l'étendue de la juridiction de pêche mais, en
transmettant le texte au Conseil des Communautés, il a été indiqué que
«le Gouvernement belge considère qu’en ce qui concerne la Belgique, cet
accord constitue une solution satisfaisante, ne fût-ce qu’à titre temporaire,
au sens de l’article 2 du protocole n° 6 annexé à l’accord CEE-Islande du
22 juillet 1972». Un autre accord est conclu avec la Norvège le 10 juillet
1973. Ces accords, même lorsqu'ils réservent la position juridique de
chacun des Etats vis-à-vis de l'Islande, tiennent compte par nécessité du
règlement de 1972 source du litige, et l'Islande les considère sans doute
comme des aménagements provisoires de durée très limitée en attendant
une acceptation générale de sa prétention. (L’accord du 19 septembre 1972

142
142 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

sur les Féroé est librement dénongable par l'Islande, celui des 15-16 août
après préavis de six mois.) On ne peut donc en déduire que l'affirmation
de l'intérêt de ces Etats à un règlement objectif du problème. Ces accords,
ajoutés au traité avec la CEE dont l’un d’eux fait mention, concrétisent
la double constatation qu’il existe un ensemble d’Etats particulièrement
intéressés dont la Cour n’a aucun moyen de connaître les intentions de
négociation pour établir un statut objectif des pêcheries et qu’elle n’a
aucune compétence pour leur dire le droit, fût-ce sous forme de direc-
tives de négociation. L’échec de toutes ces négociations bilatérales à
obtenir autre chose que des accords d’extinction progressive (phasing-out
agreements) laissant en dehors Ja question de fond montre que la situa-
tion ne sera réglée que par un accord multilatéral correspondant au
caractère objectif du statut recherché.

26. Ce n’est pas une série de hasards qui fait que ces problèmes aient
été examinés successivement sous les auspices de l’'OECE (en 1956 pour
mettre fin aux difficultés de déchargement du poisson capturé par les
Islandais dans les ports du Royaume-Uni) et de l'OTAN (conversations
officieuses de 1958 entre représentants de l'Islande, du Royaume-Uni,
de l’Allemagne fédérale et de la France), avant la Communauté écono-
mique européenne et le traité de 1972, mais bien la reconnaissance du
caractére objectif du statut de ces pécheries.

Si en 1961 il a pu y avoir un accord bilatéral avec l’Islande c’est que le
contenu de cet accord était essentiellement la reconnaissance de la limite
de 12 milles par le Royaume-Uni; mais dans la derniére partie du dispositif
de son arrêt la Cour juge d’une question de statut des pêcheries pour la
conservation des ressources et cela n’a plus rien de bilatéral. L'Islande l’a
dit nettement au Royaume-Uni dans les conversations des 3 et 4 novembre
1971 à Londres (mémoire du Royaume-Uni sur le fond, par. 23) avant de
prendre son règlement de 1972: le but recherché par l’Islande était de
protéger son industrie de la pêche contre la concurrence massive des
chalutiers géants de l’Espagne, du Portugal, de la Pologne, de l’Union
soviétique et du Japon et de faciliter une expansion planifiée de sa propre
industrie (on remarque que l'Islande ajoute ici trois Etats à la liste des
onze Etats mentionnés au.paragraphe 19 ci-dessus mais, de toute manière,
le cercle des Etats concernés n’est pas illimité, même si de telles variations
existent; il est donc sans aucune pertinence de rechercher les prétentions
d'Etats fort éloignés, tant de la zone des pêcheries d’Islande que des
préoccupations de cet Etat). L'Islande a des buts plus larges que la
conservation. Un exposé des problèmes économiques de l'Islande vus en
fonction d’une extension de juridiction sur les pêcheries se trouve dans
le rapport de 1972 de l'OCDE déjà cité (notamment p. 32-39). Cet aspect
de la situation n'ayant pas été abordé par la Cour, je dirai seulement que
la considération de ces problèmes eût été indispensable à un tribunal qui
veuille étudier le statut des pêcheries de l'Islande: il ne suffit pas de dire

143
143 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

d’une manière générale que l'Islande est tributaire de ses pêcheries
côtières «pour sa subsistance et son développement économique » si l’on
ne cherche pas à saisir les réalités économiques sous la formule. L’absence
de toute recherche sur ce point fait du prononcé de la Cour une réponse
abstraite à une question abstraite. Même dans le système adopté par la
Cour de prétendre régler un problème de statut objectif par une négocia-
tion bilatérale il eût fallu en tracer le cadre véritable au-delà du procédé
de conservation qui, dans le cas unique de l'Islande, n’est vraisemblable-
ment pas le seul qui puisse concilier les intérêts légitimes en présence

(cf. par. 31 infra).

27. L’obligation de négocier dans la présente affaire ne trouve pas sa
source dans une sorte d’engagement général tiré de l’article 33 de la
Charte, lequel est avant tout une énumération de méthodes de règlement;
cette théorie fait de l'obligation de négocier un remède universel mais
incertain puisqu’une négociation sans but fixe laisse nécessairement aux
Parties l’appréciation de son opportunité et des nécessités de sa réussite.
L'article 33 ne prévoit qu’une obligation, celle de rechercher la solution
d’un différend susceptible de menacer la paix et la sécurité, et laisse une
liberté totale aux parties pour adopter les «moyens pacifiques de leur
choix». Rien ne permet de choisir l’une des méthodes, la négociation,
pour en faire une obligation juridique, alors que toutes les autres méthodes
sont ouvertes. Le danger de cette construction nouvelle est d'aboutir à
imposer aux Etats qui sont devant la Cour pour un différend précis, sous
la forme de directives pour une négociation à l’occasion de ce différend
—- et non sur le différend même — des règles de conduite qu’un médiateur
ou une commission de conciliation pourraient proposer, mais sans force
contraignante. Ainsi, en créant l’idée d’une obligation de négocier par
effet de l’article 33 on voudrait donner à l’une des méthodes plus d’effet
qu'aux autres. Cette interprétation permettrait à la Cour, pour tout
différend sérieux, de se muer en arbitre, conciliateur ou médiateur, selon
le cas, et c’est ce qu'elle a fait présentement. L’article 33 de la Charte ne
permet pas cette évolution du rôle de la Cour qui est contraire à la fois à
Ja Charte et au Statut de la Cour. Dans son arrêt de 1969, la Cour avait
dit qu’il ne faut pas «systématiser à lexcès» (C.1.J. Recueil 1969,
p. 54, par. 100).

La source de l'obligation de négocier dans cette affaire est la nature
Juridique du statut des pêcheries qui est l’objet du litige et dont la réalisa-
tion ne peut se faire que par la négociation entre tous les Etats concernés;
c'est là seulement que la Cour aurait pu trouver la réponse à la question
qu'elle avait choisi de se poser et constater qu’elle ne pouvait en faire un
élément de décision mais, tout au plus, une part de son raisonnement dans
les motifs de l'arrêt.

28. Pour conclure sur les sous-paragraphes 3 et 4 du dispositif, par son
interprétation de l'accord de 1961 et de la négociation qui en permit la
conclusion (notamment aux paragraphes 25 et 47 de l’arrêt) la Cour

144
144 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

considère que l'Islande a accepté que les problèmes de conservation
(zones et méthodes), de droits préférentiels et de droits historiques
étaient des catégories de différends qu’elle pourrait voir juger par ia Cour.
J'ai indiqué que la constante de la politique islandaise me paraissait
partout et toujours de distinguer les problèmes de conservation et de
droits préférentiels du problème de l’extension de la juridiction sur les
pêcheries (par. 16 ci-dessus) et que l’accord de 1961 en était une preuve
parmi d’autres. Si, en 1961, cette position avait évolué comment se fait-il
que rien ne le révèle dans les comptes rendus? Et pourtant, de quelle
concession s’agirait-il: de la reconnaissance que, à propos d’une extension
éventuelle de la zone de pêche exclusive au-delà de 12 milles, tous
problèmes de conservation, de droits préférentiels et historiques pour-
raient être aussi l’objet du recours au juge comme étant des éléments d’un
différend sur l'extension de la zone. Je dois dire que ceci me paraît
invraisemblable en l’absence de toute admission formelle de P’Islande et
en tenant compte de son attitude constante d'opposition à toute confusion
entre les problèmes de l’étendue de la zone de pêche exclusive et du
régime de la pêche au-delà de cette zone.

*

29. Un point reste à traiter. Quel est l'effet de cette dernière partie du
dispositif de (arrét? L’accord provisoire du 13 novembre 1973 est un
traité que la Cour ne peut évidemment modifier; or il s'applique comme
accord provisoire jusqu’au 13 novembre 1975 «en attendant un réglement
du différend au fond et sans préjuger la position juridique ou les droits
de chaque gouvernement à ce sujet » (c’est la première phrase de l’accord).
En 1972 les Parties avaient négocié sans succès pour conclure un accord
provisoire pour la durée de la procédure devant la Cour; l’accord de
novembre 1973 est différent, il assure au Royaume-Uni, quoi qu’il arrive,
un certain statut provisoire pour deux ans, en réservant formellement le
règlement du fond du différend. Il est évidemment contraire au premier
paragraphe de l'accord cité plus haut, comme à toute vraisemblance,
de dire que par cette formule l’Islande aurait accepté qu’une décision de
la Cour sur le fond pourrait régler le différend. En effet, la position
juridique de l'Islande est reconnue par l'accord, et réservée, donc laissée
en dehors. Si l'Islande avait tacitement accepté que la Cour puisse régler
le differend au fond, ce qu'elle a toujours refusé, elle eut ainsi reconnu la
juridiction de la Cour. C’est dire qu'elle aurait accordé un statut favorable,
selon elle, au Royaume-Uni pour deux ans et en plus reconnu que la
Cour allait juger le fond d’un différend sur lequel l’article 7 de l’accord
indique que les Parties savent qu’il existera sans doute encore en
novembre 1975: « La terminaison [de l’accord] n’affectera pas la position
juridique de chaque Gouvernement sur le différend au fond.» La com-
paraison de cet article 7 avec le premier paragraphe ne me paraît laisser
place à aucun doute. Au surplus l'historique de Particle 7 se trouvait déjà

145
145 COMPETENCE PECHERIES (OP. DISS. GROS)

dans un document britannique (Livre blanc, annexe A, doc. 9) qui indique
les contrepropositions du Royaume-Uni pour un accord provisoire
faites à la date des 3-4 mai 1973 dans des entretiens à Reykjavik. Les
ministres islandais avaient demandé qu’on examine à ces entretiens si,
en cas de conclusion d’un accord provisoire, la procédure devant la Cour
pouvait être suspendue (Livre blanc, annexe A, doc. 6 f), p. 16). Le projet
de contreproposition du Royaume-Uni montre le déroulement de la
négociation sur ce point (Livre blanc, annexe A, doc. 9, par. 6) et mon
collègue, M. Petrén, a montré dans son opinion dissidente que l'Islande
a refusé pour l’article 7 une formule qui eut prévu une obligation de
négocier avec le Royaume-Uni sur le fond avant novembre 1975; cette
obligation ayant été formellement exclue, il est impossible de l’imposer
contre le texte clair du traité. L'accord de 1973 qui maintient les positions
juridiques des Parties telles qu’elles sont présentement et qu’elles pourront
être en novembre 1975 empêche donc l'obligation bilatérale de négocier
prononcée par la Cour d'avoir aucun effet. Certes les deux gouvernements
pourraient décider de négocier demain, s’ils le veulent, mais rien ne les y
oblige et l’accord de 1973 le reconnaît.

Il y a plus. Les considérations générales du sous-paragraphe 4 du dispo-
sitif de l'arrêt étant destinées à une négociation bilatérale anglo-islandaise
risquent d'être dépassées par les événements d'ici novembre 1975. Si l’on
soutient que, avant novembre 1975, le Royaume-Uni pourrait revenir
devant la Cour, d’une manière ou d’une autre, j'indiquerai brièvement
que la situation me paraît différente.

30. L'arrêt (dispositif, sous-par. 4) n’est pas applicable avant 1975 car le
règlement provisoire de la pêche britannique a été établi sous réserve de
tout règlement du fond. Ceci confirme encore le côté abstrait, pour ne
pas dire illusoire, de cette partie finale du dispositif. Il en résulte aussi que
tout changement du droit international sur la matière rendra l'arrêt désuet.

Le paragaphe 76 de l’arrêt dit que l’accord de novembre 1973 ne
dispense pas les Parties de leur obligation de négocier; même si une telle
obligation bilatérale existait, ce qui a été contesté ici, l'accord de 1973
s'est placé sur un terrain nouveau et non modifiable que le Premier
ministre du Royaume-Uni a ainsi défini devant la Chambre des
Communes:

«Notre position devant la Cour internationale de Justice demeure
exactement la même qu'avant, et l'accord est sans préjudice de la
cause de l’un ou l’autre pays. L'accord est provisoire et a été conclu
pour deux ans à compter du moment de la signature cet après-midi,
dans l'espoir que la Conférence sur le droit de la mer sera en mesure

146
146 COMPETENCE PÊCHERIES (OP. DISS GROS)

de prendre fermement position. Nous connaissons tous les difficultés
qui se poseront à cette conférence; mais les deux gouvernements
espèrent qu'avant l’expiration de l'accord il aura été possihie d'aboutir
à une entente sur le droit de la mer et que la situation pourra alors être
réglée en conséquence.» (Hansard, Commons, 13 novembre 1973,
colonne 252, les italiques sont de moi.)

Si le Gouvernement britannique reconnaît que l’accord ne préjuge pas
la position juridique du Gouvernement islandais et n’envisage pas avant
la fin de cet accord d'autre possibilité d’un règlement de la situation
qu’une entente générale sur le droit de la mer en rapport avec les travaux
de la toisième Conférence sur le droit de {a mer, il semble bien que les
deux gouvernements aient estimé que l'accord de 1973 «dispense» de
négocier bilatéralement tant qu’une entente n’a pas été réalisée dans le
cadre général de travaux en cours. De même ces déclarations paraissent
exclure ’hypothése d’un retour devant la Cour avant la terminaison de
l’accord de novembre 1973 pour faire juger le fond du différend reconnu
comme étant réservé.

31. Une opinion dissidente ou individuelle devant avoir ses limites,
je ne traiterai pas d’autres points sur lesquels je suis aussi en désaccord
avec l'arrêt. Cependant je ferai exception pour l’un d’eux. L’invocation
de l’arrêt sur le Plateau continental de la mer du Nord pour appuyer la
décision actuelle pour la reconnaissance d’une obligation de négocier
bilatérale et pour la référence à l’équité dans les paragraphes 75 et 78 de
l'arrêt et dans la dernière partie du dispositif n’est pas justifiée. La situation
juridique actuelle est sans rapport car ce sont les compromis qui avaient
décidé que la tâche d’établir effectivement les limites serait réservée aux
Parties qui s’engageaient à le faire «sur la base et en conformité des prin-
cipes et des règles de droit international tenus par la Cour pour appli-
cables» (C.1.J. Recueil 1969, p. 13, par. 2 de l'arrêt). La Cour a donc fait
en 1969 le contraire exactement de ce qu'elle fait aujourd’hui où, au lieu
de constater judiciairement l’état de droit international pour en laisser
l'application aux Parties, l’arrêt ignore l'obligation de dire le droit et se
rabat sur une obligation de négocier non prévue dans l'accord de 1961
par les deux Etats. Au surplus, en 1969, la délimitation du plateau
n'intéressait que les trois Etats Parties devant la Cour et ils étaient seuls
compétents pour la tracer. Ce n’est pas le cas aujourd’hui pour ce que la
Cour a voulu régler dans le sous-paragraphe 4 du dispositif: l'organisation
d’un régime de conservation des pêcheries de façon bilatérale alors qu'il
existe une obligation multilatérale de négocier.

Attachant aussi une particulière importance à la question de l'équité,
je rappellerai que la Cour prit alors les plus grandes précautions de
rédaction pour éviter précisément la généralisation de ses observations.
L’iniquité de la situation géographique était simple et résultait du fait de

147
147 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

la configuration naturelle des côtes; la remise en ordre n’impliquait qu’une
seule opération, simple aussi, la modification aussi juste que possible de
la limite. La situation des pêcheries d’Islande est sans rapport, mettant
en présence des intérêts très divers par nature; insérer dans des recom-
mandations de négociation la notion d’équité ne suffit pas à rendre celle-ci
applicable en raison de la circonstance unique dans le monde de la dépen-
dance économique absolue d’un Etat vis-à-vis de la pêche. «L'égalité
se mesure dans un même plan et ce n’est pas à de telles inégalités natu-
relles que l’équité pourrait porter remède » (C.I.J. Recueil 1969, p. 50,
par. 91). Aménager la balance entre la survie économique d’un peuple et
les intérêts de l’industrie de la pêche d’autres Etats pose un problème de
développement économique équilibré de tous, selon des critères écono-
miques, où la pêche n’est qu’un des éléments considérés, et dont l’inter-
dépendance et la solidarité internationales sont les fondements. Les
notions de taux de croissance économique, diversification industrielle,
vulnérabilité d’une économie en face des «caprices » de la nature, structure
et croissance de la population, utilisation de l'énergie, besoins d’inves-
tissement, évolution des marchés extérieurs des produits de la pêche,
régularisation de ces marchés, participations étrangères dans les entre-
prises islandaises, fonds de développement industriel, parmi bien d’autres,
définissent les intérêts économiques de l'Islande à obtenir un certain
règlement du problème des pêcheries. Non seulement ces mots n’ont
jamais été employés mais il est clair que des divergences de vues sur ces
questions ne créent pas de différends justiciables car il s’agit de problèmes
d'intérêts économiques ne relevant pas de la Cour. Mais la Cour ne peut
les faire disparaître en ne voulant voir qu’un problème de conservation;
la balance des faits et des intérêts est rompue.

+

32. L'arrêt décide en somme que l'Islande n’avait pas le droit d'étendre
ses limites de pêche de 12 à 50 milles pour des motifs de conservation,
ce que chacun peut admettre, mais c’est choisir un motif qui n’est pas
celui de l'Islande après avoir évité de décider que, dans l’état actuel du
droit positif, l'extension à 50 milles n’est pas opposable aux Etats qui
pêchent, quel que soit le motif invoqué pour une telle extension y compris
l'intérêt de l'Islande dans la manière où elle l'a exposé; mais ignorer une
argumentation équivaut à la rejeter. Puis gardant ce thème unique de la
conservation, la Cour construit à l'intention de deux Etats parties à un
différend une consultation sur les problèmes de conservation comme si
leur solution pouvait remplacer la seule décision envisagée en 1961, celle
portant sur la licéité d’une extension nouvelle de limites au-delà de
12 milles. Répondre à un différend sur une prétention de juridiction
exclusive par des directives pour un accord de conservation n’est pas
accomplir la mission de la Cour; même si la Cour estimait la question
posée selon l’accord trop étroite, c’est celle qui avait été fixée par les

148
148 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

Parties. Un accord ne fixe jamais autre chose que ce qui était négociable
au moment donné entre les parties qui l’ont conclu; comme le disait la
Cour: «nulle partie ne peut prétendre imposer ses conditions à l’autre»
(C.I.J. Recueil 1950, p. 139). Le juge ne peut davantage imposer ses
interprétations d’un accord aux Etats qui l’ont conclu pour faire dire à cet
accord plus et autre chose qu’il ne dit. Et là aussi la Cour s’est prononcée:

«s'il est certain que les Parties, libres de disposer de leurs droits,
auraient pu, ... donner à leur accord n’importe quelle portée … il ne
s’ensuit nullement que la Cour jouisse de la même liberté: que
pareille liberté, contraire à la fonction propre de la Cour, ne pourrait
en tout cas lui appartenir que si elle résultait d’une stipulation positive
et claire.» (Zones franches de la Haute-Savoie et du Pays de Gex,
ordonnance du 6 décembre 1930, C.P.J.I. série A n° 24, p. 11.)

. 33. En orientant sa décision sur les problèmes de conservation qui ne
sont pas l’objet du différend né en 1972 du fait de l’extension de la
juridiction de l'Islande sur les pêcheries de 12 jusqu’à 50 milles, la Cour
a posé une question abstraite à laquelle, dans la dernière partie du
dispositif, elle a donné une réponse abstraite. Au contentieux, la
Cour est liée par ce qu’on lui a demandé de juger; lorsqu'elle applique
l’article 53 du Statut la règle est encore plus ferme car la Cour doit
s’assurer qu’elle ne va pas plus loin ou ailleurs que l'Etat absent de la
procédure a consenti dans l’acte qui établit la compétence du juge. C’est
ainsi que la Cour disait dans l'affaire Ambatielos: «en l'absence d’un
accord clair entre les Parties ... la Cour n’est pas compétente pour
traiter au fond l’ensemble de la présente affaire» (C.J. Recueil 1952,
p. 39); le moins qu’on puisse dire est que les problèmes de conservation
n'ont pas fait en 1960 l’objet d’un tel débat entre le Royaume-Uni et
PIslande et que l’on voit mal par quel accord non équivoque ce serait
devenu un différend en soi dans l'échange de notes de 1961.

34. La Cour n’a pas rempli sa mission dans la présente affaire en ne
décidant pas la question juridique que les Parties à l'accord de 1961
avaient prévu de lui renvoyer pour des fins qu’elles étaient libres de
décider, et en traitant le problème de conservation des pêcheries d’Islande
comme constituant le fond du différend. Un tel arrêt ne peut donc avoir
d'effet pour le règlement du véritable différend au fond, même si l’intention
était d'y aboutir comme on le voit dans le paragraphe 48, et dans quelques
allusions couvertes.

La mission propre de la Cour est toujours de «régler conformément au
droit international les différends qui lui sont soumis » (art. 38 du Statut).
En introduisant dans les relations internationales une conception selon
laquelle la Cour rendrait des décisions selon ce qu'à chaque occasion la
majorité penserait être à la fois juste et opportun, une transformation
profonde serait opérée. Il suffira de citer la Cour elle-même:

149
149 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

«Ayant ainsi défini les rapports de droit entre les Parties ... la
Cour a rempli sa mission. Elle ne saurait donner aucun conseil
pratique quant aux voies qu’il conviendrait de suivre pour mettre
fin à Vasile, car, ce faisant, elle sortirait du cadre de sa fonction
judiciaire. Toutefois, il est à présumer que leurs rapports juridiques
réciproques se trouvant désormais précisés, les Parties seront en
mesure de trouver une solution pratique.» (C.LJ. Recueil 1951,

p. 83.)

Que la nouvelle conception soit à rejeter comme contraire au rôle du juge
international me paraît résulter de la simple constatation que celui-ci
n’est pas un juge fédéral; les Etats, peu nombreux aujourd’hui, qui
viennent à la Cour ne le font pas pour recevoir des conseils, mais pour
obtenir la confirmation judiciaire des engagements conventionnels qu'ils
ont pris, selon le droit international établi, et en fonction d’une situation
bien connue d’eux. La Cour avait vu tout cela dans l’arrêt des Pécheries
où le caractère particulier de la situation domine la décision (C./.J.
Recueil 1951, arrêt du 18 décembre 1951); en voulant atteindre sous le
couvert d’une affaire restreinte aux pêcheries de l'Islande un prononcé
d’effet universel la Cour contredit toute son attitude antérieure. M. Charles
De Visscher écrivait déjà dans ses commentaires sur l'interprétation
judiciaire en 1963:

«La fonction de l'interprétation n’est pas de perfectionner un
instrument juridique en vue de l'adapter plus ou moins exactement à
ce que l’on peut être tenté d’envisager comme la pleine réalisation
d’un objectif logiquement postulé, mais de faire la lumière sur ce que
les Parties ont effectivement voulu.»

Il n’y a pas de meilleure réponse à la philosophie qui inspire l’arrêt et aux
postulats qu’il contient {en particulier les paragraphes 44 à 48).

(Signé) André Gros.

150
